Citation Nr: 1030821	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-29 969	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
psychiatric disability for the period prior to July 10, 2008, to 
a rating in excess of 30 percent for the period from July 10, 
2008, to January 30, 2009, and to a rating in excess of 
50 percent for the period from January 31, 2009.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for back disability.



REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The Veteran had active service from June 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
Jurisdiction over the case was transferred to the RO in Roanoke, 
Virginia in December 2008.  Jurisdiction was thereafter 
transferred to the RO in Waco, Texas.

The Veteran was scheduled to attend her requested hearing before 
a Veterans Law Judge in Washington, DC in June 2010, but failed 
without explanation to report.  Her request for a Board hearing 
therefore is considered withdrawn.  38 C.F.R. § 20.702(d) (2009).

The issues of service connection for headaches and for back 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  For the period prior to January 31, 2009, the Veteran's 
psychiatric disability is shown to be productive of a disability 
picture that more nearly approximates that of occupational and 
social impairment with reduced reliability and productivity.

2.  For the period from January 31, 2009, the Veteran's 
psychiatric disability is not manifested by occupational and 
social impairment with reduced reliability and productivity or 
deficiencies in most areas, or by total occupational impairment.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent evaluation 
for the service-connected psychiatric disability for the period 
prior to January 31, 2009, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.14, 
4.130, Diagnostic Code 9434 (2009).   

2.  The criteria for the assignment of a rating in excess of 50 
percent for the service-connected psychiatric disability for the 
period from January 31, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 
4.14, 4.130, Diagnostic Code 9434 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in her possession 
that pertains to the claim.  

Here, VA provided the Veteran with the notice contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in a September 
2007 communication as to her underlying claim for service 
connection, including as to the information and evidence 
necessary to substantiate the initial rating and effective date 
to be assigned in the event her claim was successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Based on 
the procedural history of this case, the Board finds that VA has 
complied with the duty to notify obligations set forth in 
38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the record shows 
that pertinent records from all relevant sources identified by 
her, and for which she authorized VA to request, were obtained by 
the RO or provided by the Veteran herself.  38 U.S.C.A. § 5103A.  
For reasons unclear to the Board, the RO attempted to obtain 
records for the Veteran from the Social Security Administration 
(SSA).  After several attempts, the SSA in July 2009 responded 
that it could not locate any records for the Veteran.  The Board 
finds that further attempts to obtain records for the Veteran 
would be futile.  The Board further notes that it is unclear 
whether any such records would be relevant to the instant appeal 
in any event. 

The Veteran also attended examinations in connection with her 
claim in November 2007 and January 2009.  The Board has reviewed 
the report of those examinations, and finds that they are 
adequate for the purposes of fairly adjudicating the appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103 or § 5103A.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected psychiatric disability, and the Board has found nothing 
in the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects her ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then-current severity of the disorder.  

Further, in Fenderson, the Court also discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

Factual background

Service connection for psychiatric disability was granted in 
March 2008, with an initial assigned 10 percent evaluation, 
effective September 7, 2007.  The evaluation was increased to 30 
percent in January 2009, effective July 10, 2008.  It was 
increased to 50 percent disabling in October 2009, effective 
January 31, 2009.  The 50 percent evaluation has remained in 
effect since that time.

The service treatment records show that the Veteran was treated 
for recurrent major depression of moderate degree, and for 
anxiety.  At some points in service she expressed suicidal 
ideation, as well as decreased concentration.  Her Global 
Assessment of Functioning (GAF) scores ranged from 51 to 70.

Post-service medical records through September 2009 show that in 
2007, she reported anhedonia and social withdrawal.  She also 
reported suicidal ideation but denied any plans.  The records are 
silent for homicidal ideation except shortly after she learned 
her husband had been unfaithful.  Mental status examinations 
showed she was oriented with normal speech but a flat affect.  
Her GAF scores ranged from 65 to 70.  In September 2008 he 
reported that she recently quit her job out of frustration.  In 
2009, she denied depression or suicidal or homicidal ideation; 
depression screening was negative.

The Veteran submitted a September 2007 employment evaluation from 
a supervisor indicating that although she was doing a good job, 
an area of concern was her attendance.

The Veteran attended a VA examination in November 2007, at which 
time she reported maintaining contact with her daughter, and a 
friend she saw several times each week.  She reported that her 
sleep problems had stabilized with the use of medication, as did 
her energy level.  She denied suicidal or homicidal ideation, but 
did report a recent history of a suicidal thought (without intent 
or plan).  She reported experiencing problems concentrating, as 
well as a depressed mood.  The examiner noted that the Veteran 
was not an imminent danger to herself or to others.  

Mental status examination revealed that she was neatly groomed.  
She had hesitant speech, but unremarkable psychomotor activity, 
thought process and thought content.  She had a dysthymic affect 
and depressed mood, but was oriented with her attention intact.  
There were no hallucinations or delusions, or any identified 
abnormalities in judgment or the ability to abstract.  She 
expressed paranoia and hypervigilance, but did not display 
inappropriate behavior.  She did not evidence obsessive or 
ritualistic behavior, and denied any panic attacks.  She was 
noted to have good impulse control.  The examiner indicated that 
she had slight problems with activities of daily living.  The 
Veteran's memory was unimpaired.  The Veteran reported that she 
was unemployed, but was waiting on a security clearance before 
starting her next job.  The examiner diagnosed the Veteran as 
having major depressive disorder to a mild degree with features 
of generalized anxiety.  The examiner assigned a GAF score of 60.

In a November 2007 statement, the Veteran's former spouse 
recalled that she would become depressed in service with suicidal 
ideations.

Of record is the report of a December 2008 psychiatric evaluation 
of the Veteran by K. Cannonier, Psy.D.  The Veteran reported 
experiencing depression, a decline in hygiene, sleep problems, 
and suicidal ideation.  She reported a recent history of erratic 
decisions and attention problems.  Mental status examination 
showed she was oriented.  Her thought process was logical, goal-
directed and intact.  No speech abnormalities were evident.  Her 
judgment was adequate and she denied suicidal or homicidal 
ideation.  She was able to follow complex plans and programs of 
behavior.  Psychological testing showed that her attention was 
intact, and Dr. Cannonier concluded that the Veteran's anxiety 
symptoms were impacting her academic functioning.  Dr. Cannonier 
diagnosed the Veteran as having major depressive disorder, 
generalized anxiety disorder, and executive system dysfunction 
that ranged from mild to severe in its components.  She assigned 
the Veteran a GAF score of 60.

The Veteran attended a VA examination on January 31, 2009.  She 
reported experiencing sleep problems (hypersomnia) and recurrent 
suicidal ideations without plan.  She also reported decreased 
concentration.   He reported that she was attending college full 
time, where she was making friends and had a boyfriend.  She 
indicated that she would miss class on occasion because of a lack 
of motivation.  She did not contend that she was unable to work.  
She indicated that her mood was generally anxious and depressed.  
She denied any problems with performing her activities of daily 
living, although she indicated that she was not interested in 
self-care; she explained that she nevertheless was able to do the 
minimum amount of self care.  She denied any panic attacks or 
homicidal ideation.  As for impulse control, the examiner 
explained that it was fair in the Veteran's case, noting that she 
acted impulsively in the past by walking out on a job after 
yelling at a co-worker, and in impulsively moving to the 
Washington, DC area.  

Mental status examination showed that she was oriented and neatly 
groomed.  Her speech and psychomotor activity were unremarkable.  
Her affect was appropriate but her mood was anxious and 
depressed.  Her attention was intact.  Her thought process was 
rambling.  Her thought content consisted of suicidal ideation, 
which she explained was a daily occurrence, but without any plan 
or intent.  No hallucinations or delusions were evident.  No 
deficiencies in judgment or the ability to abstract were present.  
Her recent memory was mildly impaired.  The examiner indicated 
that the Veteran did exhibit inappropriate behavior, but did not 
elaborate, and determined that she did not exhibit obsessive or 
ritualistic behavior.  The examiner assigned a GAF score of 55.

Analysis

The RO evaluated the Veteran's service-connected psychiatric 
disorder as 10 percent disabling for the period prior to July 10, 
2008; as 30 percent disabling effective from July 10, 2008, to 
January 30, 2009; and as 50 percent disabling effective January 
31, 2009, under Diagnostic Code 9434.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 10 percent 
rating is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation  normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

Turning first to the period prior to July 10, 2008, and from July 
10, 2008, to January 30, 2009, after careful review of the 
evidence, the Board concludes that the Veteran's disability 
picture for her service-connected psychiatric disability most 
nearly approximates the criteria for a 50 percent evaluation.  

Her symptoms include flattened affect, disturbances of motivation 
and mood, and difficulty establishing and maintaining effective 
work relationships.  She also has at times demonstrated suicidal 
ideation, although in each case without any plan.  The record 
shows that her former employer was concerned about her 
absenteeism, consistent with the motivation problems she has 
reported.  The record also shows that in September 2008 she quit 
a job over a dispute with a co-worker.  

In the Board's opinion, the above evidence is consistent with a 
50 percent evaluation for occupational and social impairment with 
reduced reliability and productivity.  The Board therefore 
concludes that the evidence supports assignment of a 50 percent 
evaluation for the psychiatric disability for both periods prior 
to January 30, 2009.  

The Board finds, however, that the evidence does not support 
assignment of an evaluation in excess of 50 percent for any 
period since September 7, 2007.  

In this regard, the record shows that her psychiatric symptoms do 
not include obsessional rituals; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic; spatial 
disorientation; difficulty in adapting to stressful 
circumstances; or inability to establish and maintain effective 
relationships.  

Although the Veteran clearly experiences suicidal ideation on a 
regular basis, she has consistently denied any intent or plan, 
and has no history of being a danger to herself.  The Board finds 
that her suicidal ideations are not, alone, of the severity 
contemplated by the criteria for the 70 or 100 percent 
evaluations, particularly given that the Veteran's other symptoms 
also do not approximate those criteria.  In addition, although 
she reports a lack of interest in self care, she admittedly is 
able to maintain at least minimal levels of hygiene, and in fact 
has consistently presented for treatment and examination neatly 
groomed.  Moreover, she denies any interference of her 
psychiatric disorder with her activities of daily living, except 
as to her academic pursuits.  At most, there is mild interference 
with activities of daily living.

In addition, while she reports impulsive actions, she denies any 
homicidal ideation, except on one occasion after learning her 
husband was unfaithful, and she does not have any history of 
violent behavior.  Moreover, despite her description of two 
instances of impulsive behavior, the VA examiners have 
consistently noted adequate impulse control and judgment.  As 
with the suicidal ideations, the Board finds that any problems 
with impulse control are not of the type or severity contemplated 
by the criteria for the higher ratings.

The record shows that the Veteran is alert to examination, 
without any hallucinations or delusions.  The examiners also 
noted the absence of any abnormal behavior; although the January 
2009 examiner wrote that she did have bizarre behavior, this was 
likely a mistaken entry, as he did not describe the behavior in 
question, and he went on to note the absence of any psychomotor 
abnormalities or obsessive or ritualistic behavior.  

The Veteran exhibits some memory loss, but it is limited to 
recent memory, and is characterized as no more than mild.  She 
also reported problems with concentration, but her examiners, 
including Dr. Cannonier, found her attention was adequate.  

Although the Veteran quit one job and is currently unemployed, 
she does not allege that her psychiatric disability affects her 
employability.  Indeed, she is currently unemployed because she 
is enrolled at a prestigious university.  The Veteran does 
contend that her psychiatric disorder affects her academic 
studies, and this is confirmed by Dr. Cannonier.  Although she 
does miss some classes and receives some low grades, she does not 
contend that she has failed any classes or that adverse action 
has been taken in response to her missed classes.  The same is 
true of the 2007 employer who commented on her absences.  The 
performance evaluation raised it as a matter of concern, but did 
not suggest that adverse action would be taken.

The Board notes that the Veteran was assigned a GAF score of 51 
in service, and a GAF score of 55 at one point after service.  
The remainder of her GAF scores have ranged from 65 to 70.  The 
GAF scores of 51, 55 and 60 are consistent with a 50 percent 
evaluation.  In this regard, GAF scores ranging between 51 to 60 
reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 is 
indicative of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  See generally, Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996).  

In short, the Board finds that the evidence shows the Veteran's 
psychiatric disability is productive of a disability picture that 
more nearly approximates that of occupational and social 
impairment with reduced reliability and productivity.  

Accordingly, a 50 percent evaluation, but not more, for the 
service-connected psychiatric disability for the period prior to 
January 30, 2009, is warranted, and a rating in excess of 50 
percent for the period since January 31, 2009, is not warranted.

The Board has considered whether the case should be referred to 
the Director of the Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2009).  The governing norm for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  The record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  As already noted, the Veteran is currently 
unemployed, but only because she is attending classes.  Although 
she did quit one job in 2008, possibly on impulse, she does not 
contend and the record does not show that she has any problems 
with obtaining employment.  As to her academic pursuits, her 
psychiatric disorder appears to cause some interference with 
motivation in attending classes, and possibly with concentration.  
As already discussed, the Veteran is passing her classes, and 
does not contend that her missed classes have resulted in any 
adverse action taken by her university.
 
In short, the symptoms associated with the psychiatric disorder 
since the claim was filed are reasonably contemplated by the 50 
percent evaluation.

In addition, there is no evidence that the Veteran's psychiatric 
disability has necessitated frequent periods of hospitalization 
or that the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 237 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

In granting entitlement to service connection for psychiatric 
disability, the RO assigned the Veteran an effective date for 
service connection of September 7, 2007.  The record reflects 
that the Veteran's symptoms have remained relatively consistent 
since that time.  

The Board has carefully reviewed the evidence of record, but 
concludes that her psychiatric disability has remained no more 
than 50 percent disabling for the entire period from September 7, 
2007.  Fenderson.  






(CONTINUED ON THE NEXT PAGE)



ORDER

Entitlement to a 50 percent evaluation for psychiatric disability 
for the period prior to January 31, 2009, is granted, subject to 
the controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a rating in excess of 50 percent for psychiatric 
disability for the period from January 31, 2009, is denied.


REMAND

The Veteran contends that service connection is warranted for 
headaches and for back disability.

Turning first to headaches, the service treatment records are 
silent for any reference to headaches.  The post-service 
treatment records are largely silent as well, with the Veteran 
denying the presence of migraine headaches on a number of 
occasions.  The records do record, however, a handful of mentions 
concerning headaches, and one clinician identified headaches as a 
diagnosis when psychiatrically evaluating the Veteran.  The 
Veteran herself contends that she experienced headaches for a 
number of years, although she contends that the headaches are due 
to the medications she uses for her psychiatric disorder, or due 
to the psychiatric disorder itself.  The record shows that she 
has not been afforded a VA examination in connection with her 
claim.

Given that the Veteran is competent to report experiencing 
headaches, the Board finds that a VA examination is necessary to 
address the etiology of any such headache disorder.

As to the back disorder, the service treatment records are silent 
for any mention of back problems.  The post-service treatment 
records do show complaints of back pain several years after 
service, with X-ray evidence of an anomalous articulation between 
L5 and the sacrum on the right side with sclerotic margins.  The 
Veteran's former spouse, in a November 2007 statement, indicated 
that during service the Veteran would complain of lower back 
problems.

The Veteran has not been afforded a VA examination addressing the 
etiology of her current back disorder.  Given the statements of 
the Veteran and her former spouse as to back problems in service, 
as well as the Veteran's statements concerning back problems 
since service, the Board finds that such an examination is 
necessary.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should send the Veteran a letter 
that complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as to the claim 
for service connection for headaches.  The 
letter must advise the Veteran of the 
information and evidence necessary to 
substantiate the claim for service 
connection, to include on a secondary 
basis.  The letter must also specifically 
inform the Veteran which portion of the 
evidence is to be provided by the claimant, 
and which part, if any, the RO will attempt 
to obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  Then, the RO should arrange for the 
Veteran to undergo a VA examination by an 
examiner with appropriate expertise to 
determine the nature, extent and etiology 
of any current headache disability.  All 
indicated studies should be conducted.  

With respect to any headache disorder 
identified, the examiner should provide an 
opinion concerning whether it is at least 
as likely as not that such disorder is 
etiologically related to service, and 
whether such disorder was caused or 
chronically worsened by service-connected 
psychiatric disability (to include any 
medications used therefor). 

The Veteran's claims files must be made 
available to the examiner for review.  

3.  The RO should also arrange for the 
Veteran to undergo a VA examination by an 
examiner with appropriate expertise to 
determine the nature, extent and etiology 
of any current back disability.  All 
indicated studies should be conducted.  

With respect to any back disorder 
identified, the examiner should provide an 
opinion concerning whether it is at least 
as likely as not that such disorder is 
etiologically related to service. 

The Veteran's claims files must be made 
available to the examiner for review.  

4.  The RO should then readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
Veteran and her representative an 
opportunity to respond. 

After the Veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The Veteran and her representative 
have the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


